Case 1:19-cv-05462-KAM-ST Document 1-1 Filed 09/25/19 Page 1 of 12 PageID #: 7




                   Exhibit “A”
9/19/2019   Case 1:19-cv-05462-KAM-ST Document 1-1About
                                                    Filed     09/25/19 Page 2 of 12 PageID #: 8
                                                        - Essence




                                                       About

                       ABOUT ESSENCE COMMUNICATIONS INC.


                       The ESSENCE Brand—Where Black Women Come First


                       ESSENCE is Where Black Women Come First for news, entertainment and
                       motivation. ESSENCE occupies a special place in the hearts of millions of
                       Black women-its not just a magazine but her most trusted confidante, a
                       brand that has revolutionized the magazine industry and has become a
                       cultural institution in the African-American community. Founded in 1968,
                       Essence Communications Inc. (ECI) launched ESSENCE, the ground-
                       breaking magazine created exclusively for African-American women in
                       1970. For 42 years, the company has flourished and expanded beyond the
                       pages of its flagship magazine to generate brand extensions such as the
                       Essence Music Festival, Women Who Are Shaping the World Leadership
                       Summit, Window on Our Women (WOW I, II & III) and Smart Beauty I, II
                       & III consumer insights, the Essence Book Club, Essence.com, and
                       ventures in digital media (mobile, television and VOD) via Essence Studios.
                       The ECI corporate headquarters are in New York City, with offices in
                       Chicago, Los Angeles and Detroit.




                       ESSENCE MAGAZINE


                       ESSENCE is the premiere lifestyle, fashion and beauty magazine for
                       African-American women. With its motivating message, intimate
                       girlfriend-to-girlfriend tone, compelling and engaging editorial lineup and



https://www.essence.com/about/                                                                       1/5
9/19/2019   Case 1:19-cv-05462-KAM-ST Document 1-1About
                                                    Filed     09/25/19 Page 3 of 12 PageID #: 9
                                                        - Essence




                       vibrant and modern design, ESSENCE is the definitive voice of today’s
                       dynamic African-American woman. ESSENCE speaks directly to a Black
                       woman’s spirit, her heart and her unique concerns. Every month African-
                       American women rely on ESSENCE for editorial content designed to help
                       them move their lives forward personally, professionally, intellectually and
                       spiritually. Sections such as Work & Wealth, Healthy Living, and Looks We
                       Love cover topics that focus on career and finance, health and lifestyle, and
                       fashion and beauty and share an intimate connection with readers. In
                       2008, ESSENCE won 12 New York Association of Black Journalists awards
                       in the Investigative, General Feature, International, Business/Technology,
                       Science/Health, Arts & Entertainment, Personal Commentary, Public
                       Affairs and Online categories. The publication has a monthly circulation of
                       1,050,000 and a readership of 8.5 million. The first issue of ESSENCE hit
                       the newsstands in May 1970, with a circulation of 50,000. More »


                       ESSENCE FESTIVAL


                       The ESSENCE Festival is the nation’s largest annual gathering of African-
                       American musical talent featuring an unprecedented weekend of cultural
                       celebrations, ESSENCE Empowerment Seminars and nightly musical
                       performances. The Festival has featured some of the biggest names in
                       entertainment including Prince, Beyoncé, Diana Ross, Mary J. Blige, Lionel
                       Richie and more! Birthed in New Orleans in 1995, the ESSENCE Festival is
                       held every Fourth of July weekend, bringing more than 400,000 attendees
                       to the Crescent City and adding more than $1 billion to Louisiana’s local
                       economy. In 2007, presidential candidates Barack Obama and Hillary
                       Clinton made special appearances at the ESSENCE Festival. In 2008, CNN
                       reported live on-site throughout the weekend; partnering with ESSENCE to
                       develop and tape a co-branded special presentation “Black in America:
                       Reclaiming the Dream.”




https://www.essence.com/about/                                                                         2/5
9/19/2019   Case 1:19-cv-05462-KAM-ST Document 1-1 About
                                                    Filed     09/25/19 Page 4 of 12 PageID #: 10
                                                         - Essence




                       ESSENCE.COM


                       ESSENCE.com: Your Voice. Your Style. Your Life. is an expansive web
                       destination aimed to be the ultimate online destination for African-
                       American women. ESSENCE.com serves as the daily source for African
                       American-related news, entertainment and community, and reflects the
                       intimate tone and approach of the esteemed ESSENCE brand. As part of its
                       daily content offerings, ESSENCE.com delivers engaging blogs, robust
                       photo galleries, original video programming, and a substantial online
                       community.




https://www.essence.com/about/                                                                     3/5
9/19/2019   Case 1:19-cv-05462-KAM-ST Document 1-1 About
                                                    Filed     09/25/19 Page 5 of 12 PageID #: 11
                                                         - Essence




https://www.essence.com/about/                                                                     4/5
9/19/2019   Case 1:19-cv-05462-KAM-ST Document 1-1 About
                                                    Filed     09/25/19 Page 6 of 12 PageID #: 12
                                                         - Essence




https://www.essence.com/about/                                                                     5/5
Case 1:19-cv-05462-KAM-ST Document 1-1 Filed 09/25/19 Page 7 of 12 PageID #: 13




                   Exhibit “B”
Case 1:19-cv-05462-KAM-ST Document 1-1 Filed 09/25/19 Page 8 of 12 PageID #: 14
Case 1:19-cv-05462-KAM-ST Document 1-1 Filed 09/25/19 Page 9 of 12 PageID #: 15




                    Exhibit “C”
Case 1:19-cv-05462-KAM-ST Document 1-1 Filed 09/25/19 Page 10 of 12 PageID #: 16
Case 1:19-cv-05462-KAM-ST Document 1-1 Filed 09/25/19 Page 11 of 12 PageID #: 17
Case 1:19-cv-05462-KAM-ST Document 1-1 Filed 09/25/19 Page 12 of 12 PageID #: 18
